Citation Nr: 0517393	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  01-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
asserted to be secondary to in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for 
non-Hodgkin's lymphoma, on a direct basis and as secondary to 
in-service exposure to herbicides.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran has a current diagnosis of non-Hodgkin's 
lymphoma (intermediate grade).  The veteran did not have this 
disability during active military duty or within one year 
following discharge from such service.  

3.  The preponderance of the evidence is against a finding 
that the veteran had "service in the Republic of Vietnam" 
or that he had actual in-service exposure to Agent Orange.  


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in November 2001, October 2003, and January 
2005 in the present case, the VA informed the veteran of the 
type of evidence necessary to support his service connection 
claim.  In addition, VA notified the veteran that it would 
make reasonable efforts to help him obtain necessary evidence 
with regard to this issue but that he must provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this claim.  Further, VA 
notified the veteran of his opportunity to submit 
"additional information and evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the November 2000 rating decision, the 
statement of the case (SOC) issued in November 2001, and the 
supplemental statement of the case (SSOC) furnished in 
December 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his service connection 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this regard, the Board notes that, in the present case, the 
veteran filed his service connection claim in August 1999, 
and the RO initially adjudicated the issue in November 2000 
(approximately one-and-a-half weeks after the VCAA became 
effective).  However, the claimant had the right to, and in 
fact did receive, the VCAA content complying notice as well 
as proper subsequent VA process.  Consequently, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran in November 
2001, October 2003, and January 2005 in the current appeal 
was not given prior to the first adjudication of the issue on 
appeal, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Further, after the first two of these notices were provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in February 2005.  

Further review of the claims folder indicates that, in May 
2005, the veteran's representative submitted a statement in 
support of the veteran's service connection claim.  Along 
with this statement were copies of various articles published 
with regard to Agent Orange.  One article indicates that 
Agent Orange testing was conducted in Thailand in the early 
1960s.  Another article states that the United States 
military tested Agent Orange in Thailand between April 1964 
and June 1965.  It is conceded that herbicide testing was 
done in Thailand in 1964 and 1965.  The May 2005 statement 
does not include a waiver of the additional evidence 
submitted at that time.  However, as the veteran served on 
active military duty between May 1967 and May 1969, as the 
articles reflect usage of herbicides in Thailand no later 
than 1965, and as the service personnel records stipulate 
that the veteran's service occurred in the late 1960s, this 
additional evidence submitted by the representative in May 
2005 is not pertinent to the question of in-service herbicide 
exposure.  As such, a remand to accord the RO an opportunity 
to consider this additional evidence in the first instance is 
not necessary.  

Additionally, the veteran has not been accorded a pertinent 
VA examination during the current appeal.  The Board declines 
to remand the veteran's case to the RO to accord him an 
opportunity to undergo such an evaluation to determine the 
etiology of his non-Hodgkin's lymphoma.  As the Board will 
discuss in the following decision, service medical records 
are negative for pertinent objective evaluation findings.  
Further, private and VA medical records do not provide 
evidence of such a diagnosed disability until August 1999, 
over 30 years after the veteran's separation from active 
military duty.  In addition, none of the relevant 
post-service treatment records include competent evidence of 
an association between the diagnosed non-Hodgkin's lymphoma 
and the veteran's service.  Thus, there is no true indication 
that the veteran has pertinent disability related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Consequently, any opinion relating current disability to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  
Moreover, with regard to the matter of entitlement to service 
connection for non-Hodgkin's lymphoma, the crucial element of 
this claim in dispute is the lack of competent evidence of 
his in-service exposure to herbicides.  A VA examination 
concerning this aspect of the veteran's service connection 
claim is, therefore, not necessary.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  All such available 
records have been procured and associated with the veteran's 
claims folder.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's service connection claim.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2004).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2004).  

In the present case, the first competent evidence of 
non-Hodgkin's lymphoma is dated in August 1999.  Private 
medical records dated in that month reflect diagnoses of 
non-Hodgkin's lymphoma (intermediate grade).  Significantly, 
however, the initial diagnosis of this disability occurred 
more than 30 years after the veteran's separation from active 
military duty.  Furthermore, the claims folder contains no 
competent evidence associating this disability with any 
incident of the veteran's military duty.  

Moreover, the record does not reflect that the veteran had 
active service in the Republic of Vietnam.  Service personnel 
records which have been obtained and associated with the 
veteran's claims folder indicate that, during his active 
military duty, he served as a fixed crytograph repairman in 
Bangkok, Thailand between April 1968 and May 1969.  
Significantly, however, the service personnel records provide 
no evidence whatsoever that the veteran served in Vietnam.  

On review, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran served in 
Vietnam or that his service in Bangkok, Thailand involved 
duty or visitation to Vietnam.  Consequently, the veteran is 
not presumed to have been exposed to herbicides.  In this 
regard, the Board acknowledges the veteran's contentions 
that, while stationed in Bangkok, Thailand, he visited 
Vietnam on several occasions to set up communications 
centers.  

Significantly, the RO has made several attempts to procure, 
and to associate with the claims folder, competent evidence 
supporting the veteran's purported military visits to 
Vietnam.  Importantly, however, the appropriate agencies have 
explained that the specific dates of the veteran's claimed 
visits to Vietnam during his active service in Bangkok, 
Thailand are necessary in order to conduct a meaningful 
search of the multitude of military records.  Although having 
been asked on multiple occasions to provide these dates, the 
veteran has been unable to do so.  In fact, he has suggested 
that his orders may have been top secret and corroboration 
would not be obtainable.  Consequently, his purported 
military visits to Vietnam during his active military duty 
have not been confirmed.  

A preponderance of the evidence is against a finding that the 
veteran was exposed to herbicide agents in service.  
Considering his military occupational specialty, it does not 
seem likely that he would have been called on for any top 
secret mission to the Republic of Vietnam during his service 
in Thailand.  The Board acknowledges that the presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  However, there is no evidence 
that the veteran's non-Hodgkin's lymphoma manifested itself 
during service or within one year following discharge.  
Further, the veteran is not presumed to have been exposed to 
herbicides during service, and there is no evidence of actual 
in-service exposure to herbicides.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for non-Hodgkin's lymphoma, and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for non-Hodgkin's lymphoma, asserted to be 
secondary to in-service exposure to herbicides, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


